In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1749V
                                        UNPUBLISHED


    PAMELA CASWELL,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: March 21, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On December 3, 2020, Pamela Caswell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of her February 3, 2020
influneza (“flu”) vaccine. Petition at 1. Petitioner further alleges that she suffered the
residual effects of her injury for more than six months, and that there has been no prior
award or settlement of a civil action on her behalf as a result of her injury. Petition at ¶¶
7-9. The case was assigned to the Special Processing Unit of the Office of Special
Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On March 15, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that he has

       has concluded that [P]etitioner’s alleged injury is consistent with SIRVA, as
       defined on the Vaccine Injury Table. Specifically, [P]etitioner had no history
       of pain, inflammation or dysfunction in her left shoulder; her pain and
       reduced range of motion occurred within 48 hours of receipt of an
       intramuscular vaccination; her symptoms were limited to the shoulder in
       which the vaccine was administered; and no other condition or abnormality
       was identified to explain her symptoms.

Id. at 4 (citing 42 C.F.R. § 100.3(a), (c)(10)). Respondent further agrees that “[P]etitioner
has satisfied the statutory requirement that [P]etitioner’s injury lasted for at least six
months as required by 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, [Respondent
indicates] based on the record as it now stands, [P]etitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2